Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-13-00027-CV

                            IN THE INTEREST OF J.G.H., a Child

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-15767
                        Honorable Solomon Casseb, III, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court denying
the petition for bill of review filed by appellant Joseph Guerra is REVERSED. We ORDER that
the “Decree in Suit Affecting the Parent-Child Relationship” signed on November 15, 2011 in
cause number 2011-CI-18261 be VACATED, and that the case be REMANDED to the trial court
for further proceedings. Costs of the appeal are taxed against Ydette Holguin.

       SIGNED May 14, 2014.


                                                  _____________________________
                                                  Rebeca C. Martinez, Justice